ORDER
The Court having considered the petition for indefinite suspension by consent pursuant to Rule BV16 filed by the respondent, Herbert T. Nelson, it is this 4th day of December, 1995,
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby, GRANTED and the respondent, Herbert T. Nelson is suspended by consent from the practice of law in Maryland, effective immediately, pending further order of this Court, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Herbert T. Nelson from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.